Citation Nr: 1516631	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-09 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist injury, status post fracture and scaphocapitate fusion.

2.  Entitlement to an initial compensable rating for a right wrist surgical scar.


REPRESENTATION

Veteran is represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected residuals of a right wrist injury, status post fracture and scaphocapitate fusion, include pain, weakness, and numbness; palmar flexion to 55 degrees and dorsiflexion to 40 degrees, with pain throughout, and no additional limitation of motion after three repetitions; decreased movement during flare-ups; and functional loss characterized by difficulty gripping, lifting, and carrying.  

2.  Manifestations of the Veteran's service-connected surgical scar include one linear scar on the right wrist measuring seven centimeters, with swelling, but otherwise benign, non-tender, and asymptomatic.  The scar was neither painful nor unstable and did not cause any functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right wrist injury, status post fracture and scaphocapitate fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

2.  The criteria for an initial compensable rating for a right wrist surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to the Veteran's claim for an increased rating for residuals of a right wrist injury, status post fracture and scaphocapitate fusion, the RO's January 2011 letter contained the requisite notice requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  With regard to the Veteran's claim for an initial compensable rating for a right wrist scar, service connection was granted in an April 2012 rating decision, and therefore, that claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The December 2012  statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next higher schedular rating with respect to the disability, but also to obtain all schedular ratings above that already assigned.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The duty to assist has also been satisfied.  The RO obtained all post-service treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's above-captioned claims is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was provided a VA examination in September 2011 to assess the severity of his service-connected right wrist disability and surgical scar.  The examiner administered a thorough clinical evaluation which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

I.  Increased Rating for a Right Wrist Disability

In a January 1998 rating decision, service connection was granted for residuals of a right wrist injury, status post fracture and scaphocapitate fusion (hereinafter referred to as the Veteran's service-connected right wrist disability), to which a noncompensable rating was assigned, effective July 13, 1997.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In December 2010, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected right wrist disability.  In a March 2011 rating decision, the RO continued the noncompensable rating because the Veteran failed to appear for a VA examination.  After the Veteran received a VA examination in September 2011, and the RO confirmed and continued the noncompensable rating assigned to the Veteran's service-connected right wrist disability in an April 2012 rating decision.  After receiving updated VA treatment records, in a December 2012 rating decision, the RO increased the rating assigned to the Veteran's service-connected right wrist disability to 10 percent pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215, effective December 22, 2010.  

During a September 2011 VA examination, the Veteran reported decreased movement in his right wrist during flare-ups.  A physical examination revealed no localized tenderness or pain on palpation of the joints or soft tissue.  Muscle strength was normal, and there was no evidence of ankylosis.  Range of motion testing revealed palmar flexion to 55 degrees and dorsiflexion to 50 degrees, with no objective evidence of painful motion.  There was no change in range of motion after three repetitions.  The examiner indicated that the Veteran's right wrist condition impacted his ability to work in that it caused difficulty lifting and carrying.  

A June 2012 VA treatment record indicates that the Veteran fractured his right wrist in 1994 and underwent surgery and fusion.  The Veteran reported progressive loss of function in his right hand with ongoing pain and numbness.  A physical examination revealed slightly diminished grip strength of the right hand and decreased sensation to light touch compared to the left hand.  X-rays revealed a loss of joint space between the scaphoid and capitate and possible partial ankylosis.  

An August 2012 VA orthopedic note indicates that the Veteran reported gradually worsening pain, weakness, numbness, and limitation of motion in his right wrist.  The Veteran described intermittent pain and weakness of the right hand, lasting  anywhere from a few minutes to an hour, causing difficulty gripping.  Range of motion testing revealed flexion to 60 degrees and extension to 40 degrees, with pain throughout.  The Veteran had full range of motion in his fingers and no tenderness of the scaphoid tubercle.  Tinel and Phalen tests were negative, and there were no significant degenerative changes. 

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion, and Diagnostic Code 5214, relating to ankylosis.  The Veteran's service-connected right wrist disability has been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215, based on limitation of motion with complaints of pain, weakness, decreased grip strength, and difficulty lifting and carrying.  Pursuant to Diagnostic Code 5215, 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).  

The Rating Schedule provides guidance by defining full range of motion of the wrist as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a , Plate I (2014).  

VA treatment records show complaints of right wrist pain, weakness, numbness, and limitation of motion, with decreased movement and difficulty gripping during flare-ups.  Physical examinations revealed no localized tenderness or pain on palpation of the joints or soft tissue.  Muscle strength was normal, and there was no evidence of ankylosis.  Range of motion tests revealed palmar flexion to 55 and 60 degrees and dorsiflexion to 40 and 50 degrees, with complaints of pain.  There was no additional limitation in range of motion after three repetitions.  The evidence shows that the Veteran's right wrist pain and weakness affected his ability to grip, lift, and carry.  

Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's right wrist disability warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Nevertheless, the Board will not disturb the already assigned 10 percent disability rating based on limitation of motion with complaints of pain, weakness, and additional functional loss.    

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected right wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  Furthermore, the 10 percent disability rating already assigned to the Veteran's service-connected right wrist disability is based entirely on the Veteran's complaints of pain, weakness, and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion.

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, the evidence of record does not show ankylosis of the wrist.  Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's service-connected right wrist disability is evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by right wrist disability.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Throughout the pendency of this appeal, the Veteran's service-connected right wrist disability was manifested by pain, weakness, numbness, and limitation of range of motion.  During flare-ups, the Veteran experienced decreased movement and difficulty gripping.  The Veteran's right wrist pain and weakness affected his ability to grip, lift, and carry.  The Rating Schedule provides for ratings in excess of 10 percent for certain manifestations of wrist disabilities, but the Board finds that the evidence of record does not demonstrate that sufficient symptoms were present for any distinct period throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected right wrist disability a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


II.  Initial Compensable Rating for a Right Wrist Surgical Scar

In December 2010, the Veteran submitted a claim of entitlement to service connection for a right wrist surgical scar, secondary to his service-connected right wrist disability, which was denied in a March 2011 rating decision.  Subsequently, in an April 2012 rating decision, service connection was granted for a right wrist surgical scar, to which a noncompensable rating was assigned pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804.  

A September 2011 VA examination revealed one linear scar on the Veteran's right wrist measuring seven centimeters.  The examiner indicated that the scar was neither painful nor unstable.  The scar did not cause any limitation of function or impact the Veteran's ability to work.  

An August 2012 VA orthopedic note indicates that the Veteran had one longitudinal scar over the dorsal carpal bones on the right wrist, between the second and third metacarpals, measuring approximately six and one-half centimeters.  The Veteran stated that he was concerned about swelling that occurred over the scar.  The treatment provider observed swelling in the area suggestive of a ganglion, but noted that it was asymptomatic and did not need to be removed.  Although the area around the scar was fluctuant, it was non-tender and benign in appearance. 

The Veteran's service-connected right wrist surgical scar has been assigned a noncompensable rating pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent disability rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent disability rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

A review of the medical evidence of record reveals no evidence to support a finding that the Veteran's scar was painful or unstable.  The Board notes that in an April 2012 notice of disagreement, the Veteran's representative stated that "[a]ccording to the [V]eteran, his scars are painful."  However, the Veteran indicated that his scar was not painful during the September 2011 VA examination.  Likewise, an August 2012 VA orthopedic note indicates that the scar and the surrounding area were non-tender and asymptomatic.  The Board assigns greater probative value to the contemporaneous statements the Veteran made to medical professionals than the written statement submitted by the Veteran's representative.  See, e.g. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, although the August 2012 VA treatment provider described the area surrounding the Veteran's scar as "fluctuant," the treatment provider also indicated that it was benign and asymptomatic.  Thus, there is no evidence to support a finding that there was frequent loss of covering of skin over the scar.  As the probative evidence of record does not show that the Veteran's scar was painful or unstable, the Board finds that a compensable rating is not warranted for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has also considered whether the Veteran's service-connected right wrist scar warrants a higher disability rating under an alternative diagnostic code.  However, the medical evidence of record does not show scars of the head, face or neck; scars that are deep or nonlinear; or scars that produce any disabling effects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805 (2014).  As such, a higher rating is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's service-connected right wrist scar is evaluated as a skin disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Throughout the pendency of this appeal, the Veteran's service-connected right wrist scar was manifested by one linear scar on the right wrist, measuring seven centimeters, with swelling, but otherwise non-tender, benign, and asymptomatic.  The scar was neither painful nor unstable and did not cause any limitation of function.  The Rating Schedule provides for compensable ratings for certain manifestations of skin disabilities, but the Board finds that the evidence of record does not demonstrate that sufficient symptoms were present for any distinct period throughout the appeal period.  See Fenderson, 12 Vet. App. at 126.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected surgical scar a compensable rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER


A rating in excess of 10 percent for residuals of a right wrist injury, status post fracture and scaphocapitate fusion, is denied.  

An initial compensable rating for a right wrist surgical scar is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


